Case: 18-13101       Date Filed: 12/30/2019       Page: 1 of 23


                                                                                  [PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 18-13101
                              ________________________

                         D.C. Docket No. 4:18-cv-00029-HLM


THOMAS BRUCE HENLEY,

                                                                        Plaintiff - Appellant,

                                            versus

TODD PAYNE,

                                                                      Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________
                                   (December 30, 2019)

Before WILLIAM PRYOR, MARTIN, and KATSAS, * Circuit Judges.

MARTIN, Circuit Judge:



       *
          Honorable Gregory G. Katsas, United States Circuit Judge for the District of Columbia
Circuit, sitting by designation.
              Case: 18-13101    Date Filed: 12/30/2019    Page: 2 of 23


      Thomas Henley was arrested as he rode his bicycle through the grounds of

the former Cloverleaf Elementary School and was charged with criminal trespass.

Three weeks later he was released from jail. Then a few days after that, the

trespass charge was dropped when Mr. Henley pled guilty to unrelated charges.

This appeal requires us to decide whether Heck v. Humphrey, 512 U.S. 477, 114 S.

Ct. 2364 (1994), bars Mr. Henley’s civil action for false arrest under 42 U.S.C.

§ 1983. Because Heck does not apply to Mr. Henley’s case, the District Court’s

dismissal of his § 1983 claim must be vacated. Mr. Henley also brought several

other state and federal claims against officers of the Bartow County Sherriff’s

Office. We vacate and remand the dismissal of his state false imprisonment claim

against Deputy Payne but affirm the dismissal of his other claims.

                                          I.

A. FACTUAL BACKGROUND
      In April 2015, Mr. Henley rented storage unit A-17 from the Cartersville

Storage Company in Cartersville, Georgia. He was, at that time, homeless, and

used the storage unit as temporary shelter.

      On February 24, 2016, Mr. Henley was riding his bicycle along West Felton

Road, heading toward his storage unit. Mr. Henley decided to take a shortcut

through the property of the defunct Cloverleaf Elementary School. The school’s

property line was next to that of the storage facility, and Mr. Henley had taken this



                                          2
              Case: 18-13101       Date Filed: 12/30/2019   Page: 3 of 23


shortcut on earlier occasions without incident. He says there were no signs

warning against trespassing on or around the school property, but there was a sign

listing the property “for sale.”

      That evening, Deputy Todd Payne and at least four other deputies in the

Bartow County Sheriff’s Office were present on the school property. Although

Mr. Henley does not allege specifically why the deputies were present that night,

he does allege, on information and belief, that the school was sometimes used for

tactical training of Bartow County law enforcement personnel.

      Mr. Henley entered the school property around 9:30 p.m. Within 60 seconds

of his entry onto the school property, he says he was “accosted and detained” by

Deputy Payne and the other deputies and put into handcuffs. Mr. Henley

attempted to explain that he was trying to get to the storage facility and tried to

show Deputy Payne a copy of the storage unit rental contract he kept in his

backpack. Another deputy allegedly told Mr. Henley, “we don’t give a damn what

[you’re] doing here . . . this ain’t your property!”

      Mr. Henley was put under arrest and taken to the Bartow County Jail in

Cartersville. At 5:51 a.m. the next day, Deputy Payne executed a warrant for Mr.

Henley’s arrest charging him with misdemeanor criminal trespass in violation of

O.C.G.A. § 16-7-21(b)(1). The warrant states that Mr. Henley “did knowingly and

without authority enter upon the [school] property without permission from [the]



                                            3
              Case: 18-13101     Date Filed: 12/30/2019   Page: 4 of 23


owner for an unlawful purpose.” Mr. Henley’s bond was set at $5,000 despite his

allegation, on information and belief, that the typical bond amount for a person

charged with misdemeanor criminal trespass in Bartow County is $1,000.

      Mr. Henley was held in police custody for 21 days. By his account, he

experienced “extreme depression and mental anxiety” during his confinement. In

2006, Mr. Henley had been declared mentally disabled by a Social Security

Administrative Law Judge (“ALJ”). The ALJ found that Mr. Henley had various

impairments, including depression, anxiety, and post-traumatic stress disorder from

having been attacked in prison during an earlier stay there.

      On March 7, 2016, Mr. Henley sent a letter by certified mail to Clark

Millsap, who was then and still is the Bartow County Sheriff. In the letter, Mr.

Henley told Sheriff Millsap about the events leading up to the arrest as set forth in

the complaint. He also informed Sheriff Millsap of the bond. Mr. Henley

described himself as a “disabled, 58-year-old man” with a “long criminal history.”

He concluded his letter by asking Sheriff Millsap to “please help me with this.”

Mr. Henley says Sheriff Millsap took no action in response to the letter.

      On March 17, 2016, Mr. Henley’s mother paid a nonrefundable bond of

$540 to free Henley from jail. On April 4, 2016, Mr. Henley again wrote to Sheriff

Millsap, this time asking him to withdraw the trespassing warrant and reimburse

his mother for the $540 bonding fee, plus $733 for his own lost Social Security



                                          4
              Case: 18-13101    Date Filed: 12/30/2019     Page: 5 of 23


wages. Mr. Henley hand-delivered the letter to Sheriff Millsap’s office and

requested that Millsap respond within ten days. Sheriff Millsap did not respond or

take any of the corrective actions Mr. Henley requested.

      On March 22, 2016, Mr. Henley pled guilty to unrelated charges of

marijuana possession and harassing phone calls that had been pending before his

encounter with the officers on the school grounds. Six days later, the trespass

charge against Mr. Henley was dismissed “[p]ursuant to guilty plea in another

case.” The state also entered a separate dismissal for several other unrelated

charges. Neither dismissal referenced the details of the guilty plea.

B. PROCEDURAL HISTORY
      Mr. Henley filed an application to proceed in forma pauperis before the

District Court on February 5, 2018. The District Court granted the motion and

ordered that Mr. Henley’s complaint and attachments be docketed for a frivolity

review pursuant to 28 U.S.C. § 1915.

      The complaint alleges the facts described above and asserts claims against

Sheriff Millsap and Deputy Payne under 42 U.S.C. § 1983. The complaint alleges

that the officers deprived Mr. Henley of his rights under the Fourth, Eighth, and

Fourteenth Amendments to the United States Constitution. Mr. Henley alleges that

Deputy Payne committed the state tort (and criminal offense) of false




                                          5
                Case: 18-13101       Date Filed: 12/30/2019       Page: 6 of 23


imprisonment, as well as malicious arrest.1 Mr. Henley also alleges both

defendants “inflicted extreme depression and mental anxiety” on him, which the

District Court later construed as a claim for intentional infliction of emotional

distress (“IIED”). Mr. Henley alleges Sheriff Millsap displayed deliberate

indifference when he failed to correct Deputy Payne’s misconduct and failed to

address the issues Henley raised in his March 7 letter about his excessive bail. Mr.

Henley also imputes to Sheriff Millsap “all of the unlawful and unconstitutional

acts” allegedly committed by Deputy Payne. He further asserts that Sheriff

Millsap is liable for excessive bail in violation of Mr. Henley’s rights under the

Eighth Amendment. Mr. Henley requests $540 to compensate him for the bonding

fee, $1,000 in damages per defendant per day of his confinement, $5,000 in

punitive damages per defendant, and $735 in lost Social Security benefits.

       On February 7, 2018, the District Court dismissed all claims against Sheriff

Millsap in his individual and official capacities, the Eighth Amendment excessive-

bail claim against Deputy Payne, and all claims against Deputy Payne in his

official capacity. The court ruled that Mr. Henley failed to state viable § 1983



       1
         Some linguistic clarification is needed. We refer to the federal constitutional tort
alleging warrantless arrest without probable cause as “false arrest.” The Georgia tort alleging
detention without probable cause is “false imprisonment.” See O.C.G.A. § 51-7-20. And the
Georgia tort alleging unlawful arrest pursuant to a valid warrant is “malicious arrest.” See
Garner v. Heilig-Meyers Furniture Co., 525 S.E.2d 145, 146–47 (Ga. Ct. App. 1999); see also
O.C.G.A. § 51-7-1.


                                                6
              Case: 18-13101     Date Filed: 12/30/2019   Page: 7 of 23


claims against Sheriff Millsap because Henley did not allege that Millsap

“personally participated” in the purported unconstitutional actions. The court

declined to impute the allegations against Deputy Payne to Sheriff Millsap because

“supervisors are not subject to § 1983 liability under theories of respondeat

superior or vicarious liability.” The court similarly dismissed the state claims

against Sheriff Millsap on the ground that Mr. Henley had not shown Millsap’s

personal participation in any of the alleged violations. Finally, the District Court

dismissed all official capacity claims because the complaint failed to allege the

existence of a policy, custom, or widespread practice on the part of Bartow County

or that Bartow County waived its sovereign immunity.

      The District Court did allow Mr. Henley to proceed on his § 1983 false

arrest claim and his state claims of false imprisonment, malicious arrest, and IIED

against Deputy Payne. Then on May 22, 2018, Deputy Payne moved to dismiss

the remaining claims in the complaint. First, he argued that the § 1983 claim is

barred by the favorable-termination rule of Heck v. Humphrey because Mr.

Henley’s trespass charge terminated pursuant to a plea agreement. Deputy Payne

also asked the court to dismiss the state law claims on the grounds that malicious

arrest under Georgia law requires a favorable termination, which Mr. Henley

cannot show; Henley was detained pursuant to a warrant obtained the morning




                                          7
              Case: 18-13101    Date Filed: 12/30/2019    Page: 8 of 23


after his arrest, thus defeating his claim of false imprisonment; and Henley’s arrest

was not “extreme or outrageous” so as to sustain his IIED claim.

      The District Court granted Deputy Payne’s motion to dismiss. The court

agreed with the deputy that Mr. Henley’s § 1983 claim was barred by Heck

because Henley cannot show that the criminal trespass charge was terminated in

his favor. The court stated that, having dismissed Mr. Henley’s federal claims, it

would not ordinarily exercise supplemental jurisdiction over the remaining state

claims. The court also noted that Mr. Henley resides in Texas so “it is possible

that diversity jurisdiction under 28 U.S.C. § 1332 may exist.” The court then

dismissed the state claims on the merits. This is Mr. Henley’s timely appeal.

                                         II.

      We review the grant of a Rule 12(b)(6) motion to dismiss for failure to state

a claim de novo. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003) (per curiam).

We also review de novo questions of subject matter jurisdiction. City of Miami

Gardens v. Wells Fargo & Co., 931 F.3d 1274, 1282 (11th Cir. 2019) (per curiam).

For both, the Court must accept the allegations in the complaint as true and

construe them in the light most favorable to the plaintiff. Dixon v. Hodges, 887

F.3d 1235, 1237 (11th Cir. 2018) (per curiam); Hill, 321 F.3d at 1335. “Pro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys




                                          8
              Case: 18-13101     Date Filed: 12/30/2019   Page: 9 of 23


and will, therefore, be liberally construed.” Tannenbaum v. United States, 148

F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

                                         III.

      Mr. Henley’s appeal requires us to address three broad categories of claims:

his § 1983 claim against Deputy Payne; his state claims against Deputy Payne; and

his § 1983 and state claims against Sheriff Millsap. We vacate the dismissal of Mr.

Henley’s claims of false arrest under § 1983 and false imprisonment under Georgia

law against Deputy Payne. However, we affirm the dismissal of his other claims.

A. SECTION 1983 CLAIM AGAINST DEPUTY PAYNE

      Mr. Henley’s only federal claim against Deputy Payne is that Payne violated

Henley’s rights under the Fourth Amendment by arresting him without probable

cause. The District Court dismissed this claim as barred by Heck. We conclude to

the contrary that Heck does not apply to Mr. Henley’s allegations of

unconstitutional false arrest, so we vacate the dismissal of this claim.

          1. Whether Mr. Henley’s § 1983 Claim Is Barred by Heck

      In Heck, the Supreme Court held that “when a state prisoner seeks damages

in a § 1983 suit, the district court must consider whether a judgment in favor of the

plaintiff would necessarily imply the invalidity of his conviction or sentence.” 512

U.S. at 487, 114 S. Ct. at 2372. “[I]f it would, the complaint must be dismissed

unless the plaintiff can demonstrate that the conviction or sentence has already



                                           9
             Case: 18-13101     Date Filed: 12/30/2019    Page: 10 of 23


been invalidated.” Id. This rule is based on “the hoary principle that civil tort

actions are not appropriate vehicles for challenging the validity of outstanding

criminal judgments.” Id. at 486, 114 S. Ct. at 2372. “By contrast, ‘if the district

court determines that the plaintiff’s action, even if successful, will not demonstrate

the invalidity of any outstanding criminal judgment against the plaintiff, the action

should be allowed to proceed, in the absence of some other bar to the suit.’”

Harden v. Pataki, 320 F.3d 1289, 1295 (11th Cir. 2003) (quoting Heck, 512 U.S. at

487, 114 S. Ct. at 2372–73).

      Mr. Henley’s § 1983 suit asserts that his Fourth Amendment rights were

violated when he was arrested for criminal trespass on February 24, 2016. As

recounted above, this trespass charge was dropped a month later when he pled

guilty to wholly unrelated offenses. Deputy Payne claims it is meaningful that, on

the road to having his criminal trespass charge dropped, Mr. Henley was convicted

of possessing marijuana and making harassing phone calls. But in so arguing,

Deputy Payne conflates Heck’s favorable termination requirement with the

“antecedent” question of “whether Heck applies at all.” See McClish v. Nugent,

483 F.3d 1231, 1251 (11th Cir. 2007). It does not matter whether, as Deputy

Payne argues, Mr. Henley was convicted of “any crime at all.” Rather, the

question is whether success on his § 1983 claim would necessarily imply the

invalidity of one of his convictions.



                                          10
             Case: 18-13101     Date Filed: 12/30/2019   Page: 11 of 23


      Heck is intended to “foreclos[e] collateral attacks.” Id. at 1250. In Mr.

Henley’s case, there is nothing to collaterally attack because the charge that forms

the basis for his § 1983 claim was dismissed. And unlike the typical Heck case,

Mr. Henley’s § 1983 suit challenging his trespassing arrest does not “share a

common element” with his state convictions for harassing phone calls and

marijuana possession, which stem from wholly distinct incidents. See id. Because

successful prosecution of Mr. Henley’s § 1983 claim would not “necessarily imply

that [his] criminal conviction[s]” for harassing phone calls or marijuana possession

were “wrongful,” Heck does not act as a bar. See id. (quoting Heck, 512 U.S. at

486 n.6).

      The Tenth Circuit made a similar decision in Butler v. Compton, 482 F.3d

1277 (10th Cir. 2007). In Butler, the plaintiff brought a § 1983 false arrest claim

alleging that a police officer entered the plaintiff’s hotel room through deception

and then arrested him without a warrant, charging him with burglary. See id. at

1278. The plaintiff later pled guilty to unrelated burglary charges, while the

charges related to the incident with the officer were dismissed as part of the plea

agreement. Id. The Tenth Circuit held that Heck did not bar the suit because, with

respect to the dismissed charge that formed the basis of the § 1983 action, there

was “no related underlying conviction . . . that could be invalidated” by the claim.

Id. at 1280. We agree with our sister circuit: Heck has no application if the



                                          11
             Case: 18-13101     Date Filed: 12/30/2019   Page: 12 of 23


plaintiff has not been convicted of an offense that derives from a common nucleus

of operative fact with the offense underlying his § 1983 claim.

      Deputy Payne argues that allowing Mr. Henley’s § 1983 claim to proceed

would “call into question the very basis for . . . the plea agreement.” The record

does not reflect—nor does Deputy Payne suggest—that the plea agreement was

conditioned in such a way as to bar Mr. Henley from bringing this lawsuit. The

trespass charge was not even discussed at Mr. Henley’s plea hearing beyond a brief

mention by defense counsel. The circumstances surrounding Mr. Henley’s plea

agreement do not bring Heck into play.

         2. Whether Mr. Henley Asserts a Claim of False Arrest or Malicious
            Prosecution

      The District Court did not reach the merits of Mr. Henley’s § 1983 claim.

Nevertheless, Deputy Payne asks us now to opine that Mr. Henley really asserts a

claim for malicious prosecution, which, unlike a claim for false arrest, requires a

plaintiff to allege malice and favorable termination of his criminal proceedings.

See Uboh v. Reno, 141 F.3d 1000, 1004 (11th Cir. 1998). Because Henley’s

trespass charge did not terminate favorably, Deputy Payne argues we should affirm

the District Court on alternative grounds. We decline to do so.

      It is clear Mr. Henley brought a claim of false arrest when we examine how

he presented his claim to the District Court and to us. When Mr. Henley filed this

action, he complained about being “tak[en] . . . captive,” “imprisoned,” and


                                         12
             Case: 18-13101      Date Filed: 12/30/2019   Page: 13 of 23


“restrained.” He alleged that Deputy Payne “arrest[ed] and imprison[ed]” him

“without just or probable cause.” And he sought compensatory damages for his

“illegal arrest and imprisonment.” Mr. Henley did not complain about any

criminal prosecution, malicious or otherwise; indeed, the word “prosecution” never

appears in his complaint. It seems that Deputy Payne understands Mr. Henley’s

claim was for false arrest. When Deputy Payne moved to dismiss the complaint,

he described Mr. Henley’s claim as a “section 1983 false arrest claim.” And the

District Court likewise understood Mr. Henley to assert a “§ 1983 false arrest

claim.” Finally, Mr. Henley expressly disclaimed reliance on a malicious-

prosecution theory at oral argument. Oral Argument Recording at 6:24–6:45 (“I

never raised that claim . . . I never raised [malicious prosecution]. I raised false

arrest.”).

       Because Mr. Henley never asserted a claim of malicious prosecution,

Deputy Payne’s argument that Henley must prove favorable termination is a

nonstarter. It does not matter for purposes of Mr. Henley’s § 1983 claim whether

he can prove that the trespass charge terminated favorably because the claim he

brought does not require proof of favorable termination.

                                    *      *      *

       Heck does not apply here because the plea agreement that led to the

dismissal of Mr. Henley’s trespass charge did not relate in any way to the incident



                                          13
               Case: 18-13101        Date Filed: 12/30/2019       Page: 14 of 23


that led to that charge. Mr. Henley’s success in arguing he was falsely arrested for

trespassing in violation of his rights under the Fourth Amendment would not

negate any element of his offenses of conviction—harassing phone calls and

marijuana possession. The District Court was wrong to dismiss his § 1983 claim

against Deputy Payne on Heck grounds and we vacate its order doing so.2

B. STATE CLAIMS AGAINST DEPUTY PAYNE

           1. Jurisdiction

       The District Court also dismissed Mr. Henley’s state claims against Deputy

Payne on the merits. Although the District Court referenced both federal diversity

jurisdiction, 28 U.S.C. § 1332, and supplemental jurisdiction, id. § 1367, we read

the decision as having exercised supplemental jurisdiction. The District Court

noted “it is possible that diversity jurisdiction” may exist but the court did not

mention § 1332(a)’s amount-in-controversy requirement. By contrast, the District

Court did say it would “[o]rdinarily . . . decline to exercise supplemental

jurisdiction,” implying that it chose to exercise such jurisdiction in this instance.

The District Court plainly had supplemental jurisdiction over the state claims


       2
          We remand, rather than reverse, to allow the District Court to determine whether
Deputy Payne acted with probable cause. See Kingsland v. City of Miami, 382 F.3d 1220, 1226
(11th Cir. 2004) (“A warrantless arrest without probable cause violates the Constitution and
provides a basis for a section 1983 claim. The existence of probable cause at the time of arrest,
however, constitutes an absolute bar to a section 1983 action for false arrest.” (citation
omitted)); see also id. at 1232 (“[O]fficers who make an arrest without probable cause are
entitled to qualified immunity if there was arguable probable cause for the arrest.”). The District
Court has not weighed in on this question and the parties did not raise it on appeal.


                                                14
             Case: 18-13101     Date Filed: 12/30/2019    Page: 15 of 23


because the state and federal claims “derive from a common nucleus of operative

fact.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 165 (1997)

(quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966)). Mr.

Henley does not argue that the District Court abused its discretion when it

exercised supplemental jurisdiction over his state claims, so that is the end of our

inquiry. We therefore proceed to the merits of Mr. Henley’s state claims against

Deputy Payne.

          2. Merits

      We affirm the dismissal of Mr. Henley’s malicious arrest and IIED claims

against Deputy Payne but vacate the dismissal of his false imprisonment claim.

                a. Malicious Arrest

      In Georgia, malicious arrest is “[a]n arrest under process of law, without

probable cause, when made maliciously.” O.C.G.A. § 51-7-1. When a claim of

malicious arrest arises from an arrest for a criminal offense, the plaintiff must

prove that the criminal proceeding, “whatever its extent,” terminated in his favor.

Garner, 525 S.E.2d at 147 (quotation marks omitted). Where, as here, the state

dismisses a criminal charge based on a compromise agreement with the defendant,

the charge does not terminate in the defendant’s favor. Id. The District Court

properly dismissed Mr. Henley’s malicious arrest claim on this basis.




                                          15
             Case: 18-13101     Date Filed: 12/30/2019       Page: 16 of 23


                b. IIED

      In order to assert a claim of IIED under Georgia law, a plaintiff must allege

that the defendant recklessly or intentionally engaged in extreme or outrageous

conduct that caused the plaintiff severe emotional distress. McClendon v. Harper,

826 S.E.2d 412, 420 (Ga. Ct. App. 2019). The defendant’s conduct must be “so

extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community.” Id.

(quotation marks omitted). None of the conduct alleged by Mr. Henley rises to this

level. As a result, we affirm the dismissal of this claim.

                c. False Imprisonment

      “False imprisonment is the unlawful detention of the person of another, for

any length of time, whereby such person is deprived of his personal liberty.”

O.C.G.A. § 51-7-20. The District Court dismissed Mr. Henley’s false

imprisonment claim on the ground that his arrest “is considered to have been made

under a warrant.” This is partly correct. The Bartow County Sheriff’s Office

secured a warrant for Mr. Henley’s arrest the morning of February 25, 2016.

“Detention effectuated pursuant to procedurally valid process, such as an arrest

warrant,” does not give rise to a claim of false imprisonment. Stanford v. City of

Manchester, 539 S.E.2d 845, 847 (Ga. Ct. App. 2000). As a result, Mr. Henley




                                          16
               Case: 18-13101        Date Filed: 12/30/2019       Page: 17 of 23


cannot assert a claim of false imprisonment for any point after a valid arrest

warrant against him was procured.

       But Mr. Henley had already been in jail for several hours by the time the

warrant was procured. Although the District Court held that this distinction did not

matter—stating that, so long as an arrest warrant was procured at some point, a

false imprisonment claim cannot lie—our reading of Georgia law suggests

otherwise. In McClendon, police first arrested the plaintiff without a warrant and

obtained a warrant the following day. 826 S.E.2d at 416–17. The Georgia Court

of Appeals explained that the tort of false imprisonment governs cases in which

“the alleged unlawful detention is premised upon an arrest by officers acting

without a warrant,” and it evaluated the plaintiff’s claim of unlawful detention

under that tort. Id. at 418. McClendon thus suggests that Georgia courts would

allow a claim of false imprisonment for the time between Mr. Henley’s initial

arrest and the issuance of the warrant.

       Because Mr. Henley alleges he was unlawfully detained for the time

between his arrest and when his arrest warrant was procured, we vacate the

dismissal of his false imprisonment claim. 3


       3
          We do not address the question whether the false-imprisonment claim can proceed if
Deputy Payne had statutory authority—including probable cause—to arrest Mr. Henley. See
O.C.G.A. § 17-4-20(a); Collins v. Sadlo, 306 S.E.2d 390, 392 (Ga. Ct. App. 1983). We note,
however, that the burden is on the defendant to prove a warrantless arrest was lawful as a result
of certain exigent circumstances listed in section 17-4-20(a) of the Georgia code. See Ferrell v.
Mikula, 672 S.E.2d 7, 11 (Ga. Ct. App. 2008). Deputy Payne did not assert this defense before


                                                17
               Case: 18-13101       Date Filed: 12/30/2019       Page: 18 of 23


C. CLAIMS AGAINST SHERIFF MILLSAP

       Finally, we turn to the claims against Sheriff Millsap. Unlike the claims

against Deputy Payne, which were dismissed on a motion to dismiss, the District

Court sua sponte dismissed the claims against Sheriff Millsap. Although the

dismissal of these claims occurred pursuant to a screening for frivolity, the District

Court acted under 28 U.S.C. § 1915(e)(2)(B)(ii), which requires a court to dismiss

a case “at any time if the court determines that . . . the action . . . fails to state a

claim on which relief may be granted.” A district court’s sua sponte dismissal for

failure to state a claim under § 1915(e)(2)(B)(ii) is reviewed de novo, viewing the

allegations in the complaint as true. Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th

Cir. 2003). We apply the standards of Rule 12(b)(6) in reviewing dismissals under

§ 1915(e)(2)(B)(ii). Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997).

       We affirm the District Court’s decision to dismiss the claims against Sheriff

Millsap pursuant to its § 1915 authority.

           1. Federal Claims

                  a. False Arrest

       The District Court properly construed Mr. Henley’s complaint as alleging

that Sheriff Millsap is liable under § 1983 for false arrest on a theory of



the District Court or before our Court, so we remand for the District Court to determine whether
Mr. Henley has stated a claim for false imprisonment.


                                               18
             Case: 18-13101     Date Filed: 12/30/2019    Page: 19 of 23


supervisory liability. Mr. Henley’s first contact with Sheriff Millsap was after

Henley had been in jail for over a week. While Mr. Henley may have at this point

“notifi[ed]” Sheriff Millsap about what Henley viewed as his false arrest, Millsap

was not involved in the commission of that tort, which is alleged to have occurred

at the time of arrest. Mr. Henley’s brief makes the point that an officer evaluating

probable cause may not disregard evidence, but he does not allege Sheriff Millsap

played a role in the probable cause determination.

      Supervisory liability under § 1983 “must be based on something more than

the theory of respondeat superior.” Braddy v. Fla. Dep’t of Labor & Emp’t Sec.,

133 F.3d 797, 801 (11th Cir. 1998). “[A]bsent allegations of personal participation

. . . supervisory liability is permissible only if there is a causal connection between

a supervisor’s actions and the alleged constitutional violation.” Piazza v. Jefferson

County, 923 F.3d 947, 957 (11th Cir. 2019) (quotation marks omitted). One way

of proving the requisite causal connection is to demonstrate that the supervisor’s

“policy or custom resulted in deliberate indifference to constitutional rights.” Id.

(quotation marks omitted). A plaintiff can only allege the existence of a policy or

custom by “point[ing] to multiple incidents or multiple reports of prior misconduct

by a particular employee.” Id. (citation omitted). “The standard by which a

supervisor is held liable in her individual capacity for the actions of a subordinate

is extremely rigorous.” Braddy, 133 F.3d at 802.



                                          19
             Case: 18-13101     Date Filed: 12/30/2019   Page: 20 of 23


      Mr. Henley’s § 1983 claim against Sheriff Millsap fails because he has not

alleged that Deputy Payne carried out the purportedly unconstitutional arrest

pursuant to a policy or custom of the Bartow County Sheriff’s Office. Mr. Henley

does not seem to dispute this. Rather, he says Sheriff Millsap can be held liable

because he received a letter from Mr. Henley putting him on notice of Deputy

Payne’s unconstitutional conduct. But this has nothing to do with the question of

whether an unconstitutional false arrest was carried out. See Keith v. DeKalb

County, 749 F.3d 1034, 1047–48 (11th Cir. 2014) (requiring a causal connection

“between the supervisor’s actions and the alleged constitutional violation”

(emphasis added)). Because Mr. Henley has not plausibly alleged that Sheriff

Millsap instituted a policy or custom that caused Henley to be detained, the District

Court properly dismissed his false arrest claim for supervisory liability against

Millsap.

                b. Excessive Bail

      The Eighth Amendment provides that “[e]xcessive bail shall not be required,

nor excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S.

Const. amend. VIII. A § 1983 claim for excessive bail in violation of the Eighth

Amendment may lie against the supervisory official who set the bail if the plaintiff

alleges that the terms of release are not “designed to ensure a compelling interest

of the government.” See Campbell v. Johnson, 586 F.3d 835, 842–43 (11th Cir.



                                          20
              Case: 18-13101       Date Filed: 12/30/2019      Page: 21 of 23


2009) (per curiam). The ordinary remedy for excessive bail is a state habeas

corpus action. See Jones v. Grimes, 134 S.E.2d 790, 792 (Ga. 1964).

       Mr. Henley’s complaint does not allege Sheriff Millsap was involved in

setting his bail or that he had any discretion to alter it. As with Mr. Henley’s

§ 1983 false arrest action against Sheriff Millsap, Millsap can therefore only be

held liable under a theory of supervisory liability. Because there is no allegation

that Mr. Henley’s bail was set pursuant to an official policy, the District Court

properly dismissed Henley’s Eighth Amendment claim against Sheriff Millsap.4

See Walker v. City of Calhoun, 901 F.3d 1245, 1255 (11th Cir. 2018).

           2. State Claims

       The District Court also properly dismissed Mr. Henley’s state claims against

Sheriff Millsap.

       First, it is easy to conclude that Sheriff Millsap cannot be held liable for

malicious arrest under O.C.G.A. § 51-7-1. Liability under section 51-7-1 requires

finding that the defendant participated in the plaintiff’s arrest. See Jackson v.

Norton, 44 S.E.2d 269, 272 (Ga. Ct. App. 1947). And we know that Sheriff



       4
         The District Court also construed the complaint as alleging an excessive bail claim
against Deputy Payne, which it dismissed at the frivolity stage. Regardless of whether Mr.
Henley’s complaint does allege such a claim against Deputy Payne, Henley’s briefing before this
Court focused on his excessive bail claim against Sheriff Millsap, so we need not consider the
equivalent claim against Payne. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680
(11th Cir. 2014).


                                              21
             Case: 18-13101     Date Filed: 12/30/2019    Page: 22 of 23


Millsap was not involved in the decision to arrest Mr. Henley, nor was the arrest

carried out as the result of a policy made by Millsap. In addition, as discussed

above, Mr. Henley cannot show that his criminal proceeding terminated in his

favor. See Garner, 525 S.E.2d at 147.

      Second, the District Court was correct to hold that Sheriff Millsap is not

liable for false imprisonment under O.C.G.A. § 51-7-20. Mr. Henley’s only basis

for holding Sheriff Millsap responsible for his alleged false imprisonment is a

letter Henley sent to Millsap on March 7, 2016, which Henley argues put Millsap

on notice of “the ongoing false imprisonment.” But by the time Sheriff Millsap

received the letter, Henley was detained pursuant to a procedurally valid arrest

warrant, thus defeating his claim for false imprisonment. See Stanford, 539 S.E.2d

at 847.

      Finally, the District Court did not give any reasons for dismissing the IIED

claim against Sheriff Millsap. Nevertheless, this Court may affirm on any basis in

the record, regardless of whether the District Court actually relied upon that basis

in dismissing the plaintiff’s claim. Harris v. United Auto. Ins. Grp., Inc., 579 F.3d

1227, 1232 (11th Cir. 2009) (per curiam). Much as Mr. Henley’s complaint does

not allege that Deputy Payne’s conduct was so extreme as to give rise to a claim

for IIED, so too does his complaint fail to allege that Sheriff Millsap’s refusal to

release him from jail met this high standard.



                                          22
             Case: 18-13101    Date Filed: 12/30/2019   Page: 23 of 23


                                        IV.

      The District Court erred by dismissing Mr. Henley’s § 1983 false arrest

claim and Georgia false imprisonment claim against Deputy Payne. As a result,

we vacate the dismissal of these claims and remand for further proceedings

consistent with this opinion. We otherwise affirm the District Court.

      VACATED AND REMANDED IN PART, AFFIRMED IN PART.




                                        23